Exhibit 10.5

LOCK-UP LETTER

May 3, 2016

Quintiles Transnational Holdings Inc.

4820 Emperor Blvd.

Durham, North Carolina 27703

Ladies and Gentlemen:

The undersigned understands that, on the date hereof, Quintiles Transnational
Holdings Inc. (the “Company”) and IMS Health Holdings, Inc. (“IMS”) intend to
enter into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to
which IMS will be merged with and into the Company, with the Company as the
surviving corporation (the “Merger”). To induce the Company to enter into the
Merger Agreement, the undersigned hereby agrees that:

(a) Without the prior written consent of the Company, the undersigned will not,
during the period commencing at the Effective Time of the Merger (as defined in
the Merger Agreement) and ending the date that is 90 calendar days after the
Closing Date (as defined in the Merger Agreement) (such period, the “Restricted
Period”), Transfer, directly or indirectly, any Capital Stock beneficially owned
(as such term is used in Rule 13d-3 of the Securities Exchange Act of 1934, as
amended), by the undersigned.

(b) After the Restricted Period, the undersigned (together with his or its
Affiliates) shall not, and shall cause his or its respective Affiliates to not,
Transfer, directly or indirectly, in any calendar quarter, more than one percent
(1%) of the outstanding Common Stock of the Company, except for:

 

  i. a Transfer to (A) any Permitted Affiliate which expressly agrees in writing
with the Company to be bound by this letter agreement, and if such Permitted
Affiliate shall thereafter no longer be a Permitted Affiliate of the
undersigned, then such Affiliate shall Transfer such Capital Stock that was the
subject of such Transfer back to the undersigned or a then Permitted Affiliate
of the undersigned, and (B) any lineal ancestor, decedent or relative, heir,
executor, administrator, testamentary trustee, legatee or beneficiary of the
undersigned who expressly agrees in writing with the Company to be bound by this
letter agreement (each transferee in (A) and (B), a “Permitted Transferee”). For
greater certainty, no such Transfer to a Permitted Affiliate shall be used to
permit the undersigned (or any of his or its Affiliates) to monetize its direct
or indirect investment in the Company in circumvention of this letter agreement
or to effectuate a syndication of such investment that would not otherwise
(i.e., but for the ability to Transfer to a Permitted Affiliate) be permissible
hereunder;

 

  ii. a bona fide pledge of such Capital Stock to a financial institution to
secure borrowings as permitted by applicable laws, rules and regulations;

 

1



--------------------------------------------------------------------------------

  iii. a Transfer to underwriters or in connection with a Charitable Gifting
Event, in each case, in connection with an Underwritten Public Offering of such
Capital Stock registered under the Securities Act of 1933, as amended; or

 

  iv. Transfers to the Company or one of its subsidiaries or to an existing
Shareholder (as such term is defined in that certain Shareholders Agreement by
and among the Company and certain of its shareholders dated May 2, 2016 (the
“Shareholders Agreement”).

(c) After the Restricted Period, the undersigned shall not, and shall cause its
respective Affiliates to not, Transfer, directly or indirectly, any Capital
Stock, to any Person such that, to the undersigned’s knowledge, after such
Transfer, such Person, together with its Affiliates, will beneficially own
voting power of Voting Stock constituting ten percent (10%) or more of the total
voting power of Voting Stock, except for:

 

  i. a bona fide pledge of such Capital Stock to a financial institution to
secure borrowings as permitted by applicable laws, rules and regulations;

 

  ii. a Transfer to underwriters in connection with an Underwritten Public
Offering of such Capital Stock registered under the Securities Act of 1933, as
amended, pursuant to which the sale of such Capital Stock will be in a manner to
effect a broad distribution; or

 

  iii. a Transfer to an existing Shareholder.

(d) Following any Transfer of Capital Stock permitted under this letter
agreement, the transferring holder of such Capital Stock shall promptly provide
the Company a notice with respect to the Transfer, specifying the subsection of
this letter agreement pursuant to which such Transfer is being consummated. Any
Affiliate or Permitted Transferee of the undersigned at the time of any Transfer
which at any time thereafter is no longer a Permitted Transferee or an Affiliate
of the undersigned, as applicable, shall also notify the Company accordingly by
giving the Company such notice.

(e) The following capitalized terms, when used in this letter agreement, have
the respective meanings set forth below:

 

  i.

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by or is under common control with such Person. For the purposes
of this definition, “control” (including, with its correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of securities, by contract or otherwise. Without
limiting the generality of the foregoing, “Affiliate” shall include, with
respect to any of the undersigned who is a natural person (A) each parent,
spouse, sibling or child

 

2



--------------------------------------------------------------------------------

  (including stepchildren and those adopted) of the undersigned and (B) each
trustee, solely in his or her capacity as trustee for a trust naming one or more
of the Persons listed in the immediately preceding subclause (A) as the
beneficiary.

 

  ii. “Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of the Company, any Common Stock or any preferred
stock of the Company, but excluding any debt securities convertible into such
equity.

 

  iii. “Charitable Gifting Event” means any transfer of Capital Stock by the
undersigned, or any subsequent transfer by the undersigned’s members, partners,
shareholders or other employees, in connection with a bona fide gift to any
Charitable Organization made on the date of, but prior to, the execution of the
underwriting agreement entered into in connection with any Underwritten Public
Offering.

 

  iv. “Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

 

  v. “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company, any securities into which such Common Stock shall have been changed or
any securities resulting from any reclassification or recapitalization of such
Common Stock.

 

  vi. “Transfer” means any transfer, sale, assignment, donation, option, pledge,
lien, hypothecation or other disposition or encumbrance, whether directly or
indirectly, by operation of law or otherwise, or any agreement to do any of the
foregoing.

 

  vii. “Permitted Affiliate” means, with respect to the undersigned, any Person
who is an Affiliate of the undersigned (such Person, an “Affiliated Person”),
provided that if such Affiliated Person has more than one Person directly or
indirectly controlling such Affiliated Person, then such Affiliated Person shall
be deemed an Affiliate of the Person that primarily controls the investment and
management decisions of such Affiliated Person.

 

  viii. “Person” means an individual, partnership, corporation, limited
liability company or partnership, trust, unincorporated organization, joint
venture, government (or agency or political subdivision thereof) or any other
entity of any kind.

 

  ix. “Public Offering” means the offer and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act of
1933, as amended (other than a registration statement on Form S-4 or Form S-8 or
any successor form).

 

  x. “Underwritten Public Offering” means an underwritten Public Offering,
including any bought deal or block sale to a financial institution conducted as
an underwritten Public Offering.

 

3



--------------------------------------------------------------------------------

  xi. “Voting Stock” means securities of any class of Capital Stock of the
Company entitling the holders thereof (whether at all times or only so long as
no senior class of stock has voting power by reason of any contingency) to vote
in the election of members of the Board.

In addition, the undersigned agrees that, without the prior written consent of
the Company, the undersigned will not, during the Restricted Period, make any
demand for or exercise any right with respect to, the registration of any shares
of Common Stock or any security convertible into or exercisable or exchangeable
for Common Stock.

The undersigned understands that the Company is relying on this letter agreement
in proceeding toward consummation of the Merger. The undersigned further
understands that this letter agreement shall be binding upon the undersigned and
the undersigned’s heirs, legal representatives, successors and assigns.

This letter agreement shall terminate automatically upon the earliest to occur
of (i) termination of the Merger Agreement, (ii) the day after the Company’s
2021 Annual Meeting of Shareholders, (iii) the date the DG Shareholders (as
defined in the Shareholders Agreement), together with all Affiliates of the DG
Shareholders, fail to satisfy the DG Ownership Threshold (as defined in the
Shareholders Agreement) and (iv) the date on which the DG Shareholders have
withdrawn from the Shareholders Agreement in accordance with its terms.

[remainder of page left intentionally blank]

 

4



--------------------------------------------------------------------------------

[Signature Page to Lock-Up Letter]

 

 

Dennis B. Gillings, CBE

 

Susan Gillings Gross GFEF LIMITED PARTNERSHIP By:  

 

  Name: Dennis B. Gillings, CBE   Its:       General Partner DENNIS AND MIREILLE
GILLINGS FOUNDATION By:  

 

  Name: Dennis B. Gillings, CBE   Its:       President GF INVESTMENT ASSOCIATES
LP By:   GF Association LLC Its:   General Partner By:  

 

  Name: Susan Gillings Gross   Its:      Sole Manager